            Case 2:20-cv-01327-TLN-AC Document 7 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   LUIS H. CASTRO CARDENAS, an individual, )     Case No. 2:20-cv-01327-TLN-AC
     on behalf of himself and others similarly )
13   situated,                                 )   ORDER GRANTING STIPULATED
                                               )   REQUEST TO CONTINUE
14                     Plaintiff,              )   HEARING ON DEFENDANT’S
                                               )   MOTION TO COMPEL
15           v.                                )   ARBITRATION AND TO STAY
                                               )   PLAINTIFF’S PAGA CLAIMS
16   AARON’S, INC., and DOES 1 through 50,     )
     inclusive,                                )
17                                             )   Date:    September 17, 2020
                    Defendants.                )   Time:    2:00 p.m.
18                                             )   Dept.:   Courtroom 2, 15th Floor
                                               )   Judge:   Hon. Troy L. Nunley
19                                             )
                                               )   Date Action Filed: January 29, 2020
20                                             )
21

22

23

24

25

26

27

28

        ORDER GRANTING STIPULATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO COMPEL
                            ARBITRATION / CASE NO. 2:20-CV-01327-TLN-AC
             Case 2:20-cv-01327-TLN-AC Document 7 Filed 09/03/20 Page 2 of 2

 1          The Court, having considered the Parties’ stipulated request to continue the hearing on
 2   Defendant’s Motion to Compel Arbitration and to Stay Plaintiff’s PAGA Claims (“Motion”), currently
 3   set for September 17, 2020, to October 1, 2020, and good cause appearing, hereby GRANTS the Parties’
 4   request. The hearing on Defendant’s Motion is continued from September 17, 2020 to October 1, 2020
 5   at 2:00 p.m.
 6          IT IS SO ORDERED.
 7
     Dated: September 3, 2020
 8                                                                Troy L. Nunley
 9                                                                United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
         ORDER GRANTING STIPULATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO COMPEL
                             ARBITRATION / CASE NO. 2:20-CV-01327-TLN-AC
